Citation Nr: 1509687	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  11-33 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than November 21, 2006, for the grant of service connection for ischemic heart disease (IHD) (also claimed as irregular heartbeat, coronary artery disease (CAD), and heart conduction defect). 

2.  Entitlement to a higher initial rating for IHD/CAD, rated 10 percent disabling, prior to March 28, 2012, and 30 percent disabling as of March 28, 2012. 

3.  Entitlement to an increased initial rating for service-connected urinary incontinence, currently rated 60 percent disabling.

4.  Entitlement to an increased rating for service-connected peripheral neuropathy of the left lower extremity, currently rated 10 percent disabling. 

5.  Entitlement to an increased rating for service-connected peripheral neuropathy of the right lower extremity, currently rated 10 percent disabling.

6.  Entitlement to service connection for hepatocellular liver disease, claimed as secondary to diabetes mellitus, hepatitis, use of statin medications and/or exposure to contaminated water at Camp Lejeune.

7.  Entitlement to service connection for hypercholesterolemia, claimed as secondary to diabetes mellitus and/or exposure to contaminated water at Camp Lejeune.

8.  Entitlement to service connection for osteoarthritis, also claimed as degenerative joint disease, of the cervical spine, claimed as secondary to diabetes mellitus and/or exposure to contaminated water at Camp Lejeune.

9.  Entitlement to service connection for osteoarthritis, also claimed as degenerative joint disease, of the right shoulder, claimed as secondary to diabetes mellitus and/or exposure to contaminated water at Camp Lejeune. 

10.  Entitlement to service connection for chronic bladder cystitis, claimed as due to exposure to contaminated water at Camp Lejeune.

11.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back condition (claimed as osteoarthritis of the thoracic, lumbar, and sacral spine), to include as secondary to diabetes mellitus and/or exposure to contaminated water at Camp Lejeune, and if so, whether service connection is warranted.  

12.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hypertension, to include as secondary to IHD and/or exposure to contaminated water at Camp Lejeune, and if so, whether service connection is warranted.  


ATTORNEY FOR THE BOARD

L. J. Vecchiollo
INTRODUCTION

The Veteran served on active duty from March 1968 to October 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for IHD/CAD, effective November 21, 2006, and assigned a 10 percent evaluation, from November 21, 2006, and a 30 percent evaluation from March 28, 2012.  The Veteran appeals for an earlier effective date for the grant of service connection and higher initial ratings for the disability.  

In addition, a June 2013 rating decision granted service connection for urinary incontinence and assigned a 60 percent rating; granted increased, 10 percent, ratings for peripheral neuropathy of both the right and left lower extremities; and denied service connection for hepatocellular liver disease, osteoarthritis of the right shoulder, bladder cystitis, a low back condition and hypertension.  In August 2013, the Veteran expressed disagreement with the assignment of the ratings and denial of service connection for the listed conditions.  The Board finds this statement is a timely filed notice of disagreement (NOD) with the disability ratings assigned and the denial of service connection for the listed conditions.  See 38 C.F.R. § 20.201 (2014).  A Statement of the Case (SOC) concerning this claim has not been provided by VA.  The Board must remand these claims for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (indicating the appropriate disposition in this circumstance is to remand the claim, rather than merely refer it).  That decision also granted entitlement to a total disability rating due to individual unemployability (TDIU), effective March 28, 2012.  There is no indication that the Veteran has expressed any disagreement with the decision that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (NOD regarding disability compensation level and the effective date require a separate NOD).

In August 2014, the Board requested a review of the claims file and an opinion by a Veterans Health Administration (VHA) medical expert.  A VHA medical expert opinion was received in September 2014.  The Veteran and his representative were provided copies of the VHA opinions later that month, and were advised that they had 60 days to submit additional evidence in connection with the Veteran's claim.  In response, in October 2014, the Veteran submitted additional evidence and argument and waived agency of original jurisdiction (AOJ) consideration of the evidence.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 

The issues of entitlement to increased ratings for IHD, urinary incontinence, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity; entitlement to service connection for hepatocellular liver disease, osteoarthritis, and chronic bladder cystitis; and whether new and material evidence has been received to reopen previously denied claims for service connection for a low back condition and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDING OF FACT

The Veteran served in Vietnam during the Vietnam War era; he initially filed his application for service connection for a heart condition on February 21, 1997; and there is medical evidence that the Veteran manifested CAD on February 21, 1997.  


CONCLUSION OF LAW

The criteria are met for an effective date of February 21, 1997, for the grant of service connection for IHD/CAD.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Once the underlying benefit, entitlement to service connection, is granted, further notice to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  The RO has obtained the Veteran's service records, VA treatment records and private treatment records, and provided him with VA examinations and a VHA opinion.  The Veteran has not identified any records that VA has failed to obtain.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of providing for an even earlier effective date than February 21, 1997, granted in this decision, for his claim.  38 U.S.C.A. § 5103A(a)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010) (acknowledging that Congress has placed reasonable limits on VA's duty to assist).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's voluminous claims file which contains many duplicate documents.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records are silent for any complaints of, treatment for, or diagnosis of any heart condition.  Electrocardiograms (EKGs) dated in June 1976, July 1977, and January 1978 were within normal limits.  The separation examination conducted in September 1979 reports a normal heart examination.  On the same date, the Veteran's report of medical history noted no shortness of breath, no pain or pressure in chest, no palpitation or pounding heart, and no heart trouble.  The Veteran's blood pressure was noted as 124/64.

Post service, a February 1983 EKG noted a mild non-specific ST-T-wave abnormality.  A November 1983 EKG was noted to be within normal limits.  A December 1986 EKG was normal.  The cardiovascular portion of a September 1989 VA examination was normal.  

August 1990, March 1993, and May 1994 EKG's were noted to be abnormal due to a non-specific T-wave abnormality.  A May 1995 EKG noted a minimal non-specific T-wave abnormality with no change from the March 1993 EKG.  An October 1995 EKG was noted to be normal.  A December 1995 EKG noted a minimal non-specific T-wave abnormality with no change from the May 1995 EKG.  An April 1996 EKG noted a non-specific ST-T-wave abnormality.  A January 1997 EKG was within normal limits.  A January 1997 VA thallium stress test found no evidence of ischemia or other significant abnormality.  A December 1997 EKG was normal.  A May 1999 EKG noted a non-specific T-wave abnormality.  

A February 2002 EKG was normal.  A March 2003 echocardiogram was normal.  

A June 2004 EKG noted a non-specific T-wave abnormality, no acute changes.  An October 2005 EKG noted a non-specific ST-T-wave abnormality.  A November 2005 EKG was normal.  An October 2006 EKG noted a non-specific ST-T-wave abnormality.

On November 21, 2006, the RO received a copy of a computed tomographic imaging (CT) study performed at Saint Thomas Cardiology Consultants conducted on December 15, 2005.  The study reported findings of a total Agatston score of 456.92, noting calcified regions detected in the examination.  The recommendations noted that the Veteran was strongly encouraged to adopt and maintain a healthy lifestyle.  The examiner noted that these are general recommendations only, and as with all matters, the personal physician should be consulted regarding recommendations appropriate for the individual.  The examiner noted that this examination is not to be considered a substitute for a clinical examination by a physician.  The examiner commented that coronary calcium scoring is intended to be a risk assessment for CAD only, and the results of this examination should be taken into careful consideration by the Veteran own physician in context of other factors.  No diagnostic evaluation was provided. 

A February 2008 EKG noted sinus bradycardia.  

Private treatment records from A.T.M III, M.D. (Dr. M.) of Centennial Heart, dated August 19, 2009 noted that the test conducted on December 15, 2005 revealed a mismatched defect in the interior and inferior apical walls consistent with mild ischemia.  Dr. M. also stated that a left heart catheterization conducted on December 16, 2005 noted a left ventricular ejection fraction (LVEF) of 69 percent, left main normal, LAD 20 percent mid stenosis, diagonal 20 percent ostial, left circumflex dominant, and that the right coronary artery (RCA) was small and nondominant and angiographically normal.  Dr. M. noted that the Veteran had been overseas for the prior three and a half years and has been experiencing occasional chest pain.  The Veteran reported that he had been riding his bike approximately two to three miles a day without symptoms of chest pain and no reported shortness of breath.   The Veteran did complain of new onset of fatigue, and reported dizziness when bending over.  Dr. M. noted that, given the previous calcium score on December 15, 2005, as well as the catheterization conducted the next day, the Veteran showed some CAD.  

On August 26, 2009, the Veteran complained of chest pain, and fatigue.  Dr. M. noted chest pain, and that he was an intermediate risk based on the Physician's Worksheet Treadmill testing.  Dr. M. noted that ST-T changes on the current EKG were compatible with myocardial ischemia.  A VA treatment record dated August 27, 2009 reports that the Veteran requested a stress test.  The Veteran reported that he had a family history of CAD.  The Veteran stated that he was seen by Dr. M. who informed him that he had a "possible blockage" on a treadmill test and that the Veteran should have an exercise nuclear test at the VA.  The examiner noted that Dr. M. sent a script to that effect.  The examiner noted that the Veteran was discharged for outpatient work-up of positive stress test.  It was suggested that the Veteran start a baby aspirin regimen while awaiting further testing.  A VA myocardial perfusion exercise study conducted that day reports overall quality of the study was good.  The study was scintigraphically negative for ischemia, and infarct.  The global left ventricular systolic function was normal with a left ventricular ejection fraction (LVEF) of 54 percent, and no evidence of left ventricle (LV) dilation.  The study was clinically negative for exertional ischemia, by preliminary report, the stress echocardiogram was negative for ischemia.  

A February 2010 EKG noted a possible anterior infarct, and Dr. M. diagnosed CAD.    

At the VA examination conducted in November 2010, the examiner noted no evidence of congestive heart failure.  Exercise METs testing was not completed because it is not required as part of the Veteran's treatment plan.  The lowest level of activity at which the Veteran reported symptoms of fatigue, and angina was at more than 5 to 7 METs consistent with activities such as golfing (without a cart), moving lawn (push mower), and heavy yard work (digging).  There was no evidence of cardiac hypertrophy or dilation.  The examiner noted the August 27, 2009 cardiovascular stress test and assessed no IHD.  

In its January 2011 decision, the RO noted the cardiac catheterization report dated December 16, 2005 received on November 21, 2006.  The RO found that, although the VA examination of November 2010 notes no diagnosis of IHD by cardiac stress test, Dr. M. diagnosed CAD by the cardiac catheterization report.  The RO noted that cardiac catheterization is considered a more reliable test than a stress test, and therefore, a diagnosis of CAD is found to exist despite VA examination findings of no ischemia.  Based on evidence of in-country Vietnam service; a diagnosis of CAD after the Veteran's service in Vietnam, evidence of a possible CAD diagnosis received by the VA on November 21, 2006, with confirmed diagnosis by echocardiogram and subsequently confirmed by cardiac catheterization, and evidence noting use of aspirin; service connection for CAD was granted, effective November 21, 2006, after resolving reasonable doubt in favor of the Veteran.  

A VHA opinion was provided in September 2014.  After a review and recitation of the pertinent medical evidence, the VHA physician stated that the Veteran's non-specific T-wave abnormalities found on EKG between 1983 and the present do not provide any diagnostic information.  He stated that the evidence of record does not support the diagnosis of IHD prior to 2009.  However, the cardiologist stated that "it is a virtual certainty that CAD was present for a period of months to years prior to December 15, 2005, but there are no findings that help identify the earliest date it could have been detected."  

As a preliminary matter, the Veteran has claimed that various VA medical examiners performed inadequate examinations and were ignorant of VA law.  The Veteran's mere assertion of inadequacy is insufficient to overcome the presumption regularity in the conduct of the examination, which includes the time the examiners reported that they spent taking history and examining the Veteran.  The U. S. Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox at 569 that "the Board is entitled to assume the competence of a VA examiner."  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  In addition, medical personnel are utilized to provide medical examinations and opinions.  They do not make legal decisions.  

To the extent that the Veteran's arguments that various actions of VA personnel violates the U. S. Constitution, the Board is not the appropriate forum for these arguments since the Board is bound in its decisions by VA laws and regulations.  See 38 U.S.C.A. § 7104(c); see also Saunders v. Brown, 4 Vet. App. 320, 326 (1993) ("'[a]dministrative agencies are entitled to pass on constitutional claims but they are not required to do so'" quoting Plaquemines Port v. Federal Maritime Comm'n, 838 F.2d 536, 544 (D.C. Cir. 1988)); see also Giantcaterino v. Brown, 7 Vet. App. 555, 557 (1995) (the Board may express an opinion on a constitutional claim but is not required to do so).  Although the Board has the ability to express an opinion on a constitutional claim, the Board has no jurisdiction to remedy a constitutional challenge of a law that is binding on the Board.

The Veteran has pointed out that multiple VA personnel have committed waste, fraud, abuse and other malfeasance in processing other veteran's claims.  The Veteran has submitted numerous articles regarding these improprieties.  The Board notes that these contentions and articles are not related in any way to the Veteran's claim.  

The Veteran essentially argues that he is entitled to an effective date going back to his initial claim for heart disease (February 21, 1997).  He notes that he is a Nehmer class member who has a covered herbicide disease.  He notes that he submitted several EKG's, which are discussed above, noting either T-wave or ST-wave abnormalities conducted prior to February 21, 1997, as well as EKG's conducted subsequent to that that date.  He believes that these abnormal EKG's prove he had a heart disease such as CAD prior to February 21, 1997.  Therefore, the Veteran requests service connection for heart disease, effective February 21, 1997.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

In cases such as this which involves presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  IHD, to include CAD, was not added to the list of presumptive disabilities until August 31, 2010.  75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include IHD and CAD.  Id.  The Veteran has been diagnosed with IHD and/or CAD.  

The Veteran served in the Republic of Vietnam and was granted presumptive service connection for IHD/CAD based on presumed exposure to herbicides during such service.  As such, the provisions of 38 C.F.R. § 3.816 apply.  Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law. 

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA.  38 C.F.R. § 3.816(c)(1)-(3).  If the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2). 

On February 21, 1997, the Veteran filed his initial claim for service connection for a heart condition.  This is the earliest claim that can be construed as seeking service connection for CAD or IHD.  Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  

The proper effective date in the instant case is either the date the Veteran's original claim was received, or the date the disability arose, whichever is later.  38 C.F.R. § 3.816(c)(2).  Although the Veteran's treatment records reflect that the first test that showed any type of heart disease was the December 15, 2005 CT study noting the Veteran's risk assessment for CAD, "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  The VHA cardiologist's opinion that it is a virtual certainty that CAD was present for a period of months to years prior to December 15, 2005," at the least, raises a reasonable doubt as to the date when CAD manifested.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's "disability arose" at least by February 21, 1997, the date of claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102  Given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for ischemic heart disease is February 21, 1997.  See 38 C.F.R. § 3.816(c)(2).  Thus, the appeal is granted to this extent.  

ORDER

Entitlement to an earlier effective date of February 21, 1997, for the award of service connection for IHD/CAD is granted, subject to the rules and regulations governing the payment of VA monetary benefits..


REMAND

The Veteran apparently contends that the symptoms and manifestations of his IHD/CAD have gotten worse since the last VA examination conducted in May 2011, well over three years ago.  He therefore needs to be reexamined to reassess the severity of his disability.  See 38 C.F.R. § 3.327(a) (2014); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The June 2013 rating decision, in part, granted service connection for urinary incontinence and assigned a 60 percent rating; granted increased, 10 percent, ratings for peripheral neuropathy of both the right and left lower extremities; denied service connection for hepatocellular liver disease, bladder cystitis, osteoarthritis of the right shoulder, osteoarthritis of the cervical spine, denied the petitions to reopen the claims of entitlement to service connection for a low back condition and hypertension.  The Board notes that the Veteran filed a timely NOD regarding the above issues in August 2013, but an SOC has not been provided.  The appropriate Board disposition is to remand the claim for issuance of an SOC, rather than just merely referring the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Relevant, ongoing VA treatment records pertaining to the Veteran's heart disease dating since May 2012 should be obtained.  If any requested records are not available, the Veteran should be notified of such.

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his CAD and/or IHD.  All indicated tests should be conducted.  The entire claims file (paper and electronic) must be made available and reviewed by the examiner.

The examiner should report all manifestations of the heart disease and provide all pertinent clinical testing.  A rationale should accompany all opinions.  If any clinical testing cannot be accomplished, an explanation must be given. 

3.  The RO/AMC shall then take such additional development action as it deems proper with respect to the increased rating claim for heart disease.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

4.  Send the Veteran and his representative an SOC concerning the "downstream" claims for increased ratings for urinary incontinence, and peripheral neuropathy of both lower extremities; entitlement to service connection for t hepatocellular liver disease, hypercholesterolemia, osteoarthritis of the cervical spine, osteoarthritis of the right shoulder, and chronic bladder cystitis; and the petitions to reopen the claims of service connection for a low back condition and hypertension.  Notify them of the time they have to perfect the appeal of this claim.  If, and only if, in response to this SOC, they submit a timely substantive appeal (VA Form 9 or equivalent) to perfect the appeal of the claim should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West. 2014).




______________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


